Two separate actions were instituted for an accounting and for interpretation of two trust indentures executed by Julia W. Bradley. After a joinder of issue plaintiffs moved for judgment under section 476 of the Civil Practice Act and rule 112 of the Rules of Civil Practice. Defendants made cross motions for judgment. Plaintiffs’ motions were granted and defendants’ motions were denied, and from the judgments entered thereon certain defendants appeal. Interlocutory judgments, insofar as appealed from, unanimously affirmed, with one bill of $20 costs and disbursements to each party filing a brief, payable out .of the trust funds. No opinion. Present — Close, P. J., Hagarty, Carswell, Johnston and Lewis, JJ. [See 270 App. Div. 764, 765.]